Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as the drawings lack reference numbers. 
Correction is required.  
Specification 
The specification is objected to as the text lacks reference numbers. 
Correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are replete with incorrect antecedent basis and indefinite language.  This listing is not exhaustive. 
	Claim 1 refers to a FIG. 2 “as shown in FIG. 2”. This is vague and indefinite. 
	Claim 1 refers to an item in parentheses. This is vague and indefinite as it is unclear what is mandatory and what is optional in the claim.

	The claims reciting using and this is an apparatus claim so these limitations have little patentable weight.
	Claim 1 also receive a receiver that obtains a pitch angle command and a speed command and a roll angle however this is the second occurrence of the receiver and this lacks the proper antecedent basis. 
	Claim 1 recites a “precise” control module which is a relative term and is vague and indefinite.
	Claim 1 recites “the straighten sideslip deviation control” which lacks the proper antecedent basis. 
	Claim 1 recite “a yaw angle” which lacks the proper antecedent basis.
	Claim 1 recite “a pitch angle” which lacks the proper antecedent basis.
	Claim 1 recite “a drogue which is controllable” which lacks the proper antecedent basis.
	Claim 1 recite “vulnerable” which is vague and indefinite.
	Claim 1 recite “a dramatic swing” which is vague and indefinite. Dramatic is a relative term. 
	Claim 1 recite “reducing difficulties of autonomous docking” which lacks the proper antecedent basis. This is a relative term. 
	Claim 1 recite “a method and control selection” which is vague and indefinite.
	Claim 1 recite “an eagle eye marker detection” which is vague and indefinite. This is a relative term.
	Claim 1 recite “far away” which is vague and indefinite. This is a relative term.
	Claim 1 recite “a normal detection” which is vague and indefinite. This is a relative term.
	Claim 1 recites “a straighten sideslip method” which lacks the proper antecedent basis.

	Claim 2 recites “an eagle eye color region and an eagle eye long wave channel” which is vague and indefinite and may lack the proper antecedent basis.
	Claim 2 recites “that the channel absorbs a signal ” which is vague and indefinite .
	Claim 2 also recite a medium channel which is vague and indefinite. 
	Claim 2 recites “blob detection” which is vague and indefinite.
 	Claim 2 recites “an eagle eye color vision mechanism” which is vague and indefinite and may lack the proper antecedent basis.
 	Claim 2 recites “a binary image” multiple times that lacks the proper antecedent basis.
	Claim 2 recites “ if all markers are detected executing a step 6 otherwise executing step 7 and then if all are detected in step 5” which is vague and indefinite and may lack the proper antecedent basis.
	Claim 2 is rejected as the phrase “convex hull transformation to clockwise sort” is vague and indefinite. 
	Claim 2 recites “finally” which is vague and indefinite and may lack the proper antecedent basis.
	Claim 2 recites “a drogue” which lacks the proper antecedent basis.
	Claim 2 recites “precise pose measurement” which is vague and indefinite.
	The claims also recite multiple optional and or phrases and it is not clear what is mandatory and what is optional. 
Claim 2 recites “precise control form and precise pose measurement” which is vague and indefinite.
	Claim 2 recites “precise precision control” which is vague and indefinite.

	Claim 2 recites “designing controllers” which is vague and indefinite.
	Claim 2 recites “(making and operation)” which is vague and indefinite.
	Claim 2 recites “specifically” which is vague and indefinite.
	Claim 2 recites “a robust solution to the PNP problem” which is vague and indefinite.
	Claim 2 recites “too small” which is vague and indefinite.
	Claim 2 recites “two such situations” which is vague and indefinite.
	Claim 2 recites “finally” which is vague and indefinite.
	Claim 2 recites “designing bionic controllers specifically” which is vague and indefinite.
	Claim 2 recites “decelerating a receiver” which is vague and indefinite.
	Claim 2 recites “the docking process is restarted” which is vague and indefinite.

	There are numerous other phrases which lack the proper antecedent basis that are not listed here and that are vague and indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

As best understood, Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0359345 A1 to Rix et al. that was filed in 2014 and in view of United States Patent No.: US10618673B2 to Chan that was filed in 2016.  

    PNG
    media_image1.png
    759
    888
    media_image1.png
    Greyscale

Rix et al. discloses “…1. A bionic visual navigation control system for autonomous aerial refueling docking, (see paragraph 518) comprising: a tanker/receiver bottom layer control module, (see paragraph 518-525) a multi-wind disturbances hose-drogue stable control module, an enable and select module, a close- range bionic vision relative navigation module, and a receiver relative position precise control module; wherein (see paragraph 597)

1} the tanker/receiver bottom layer control module comprises tanker/receiver pitch angle (see paragraph 598), roll angle, (see paragraph 220) yaw angle (see paragraph 32) and speed controllers;  (see paragraph 371) the pitch angle controller controls an elevator, (see paragraph 405)”

 Rix is silent but Chan teaches “…wherein an inner ring of the pitch angle controller is pitch angle speed PI (Proportional Integral) controller, “ (See block 324 and col. 6, lines 1-49)

    PNG
    media_image2.png
    653
    725
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    671
    870
    media_image3.png
    Greyscale

Rix et al. discloses “… “and a proportional feedback of attack angle is used to stabilize the receiver, an outer ring of the pitch angle controller is adopted as a form of a PI controller, and an inner ring pitch angle speed command is calculated by the outer ring for pitch angle stability and control; the roll angle controller controls an aileron, (see paragraph 220) wherein an inner ring of the rol] angle controller is roll angle speed PI controller; an outer ring of the roll angle controller is roll angle PI control, and an inner ring roll angle speed command is calculated by the outer ring for roll angle stability and control; the yaw angle controller controls a rudder, (see paragraph 32) wherein a proportional feedback of yaw angle speed is used to stabilize the receiver, and yaw angle PI controller is used for yaw angle stability and control; the speed controller controls a throttle thrust, wherein speed PI control is used to calculate a desired engine thrust for speed stability and control; in an autonomous aerial refueling docking stage, a receiver obtains a pitch angle command, a roll angle command and a speed corn and through the receiver relative position precise control module as inputs of the tanker/receiver bottom layer control module; since the straightened sideslip deviation control is adopted to eliminate lateral position differences, a yaw angle remains at zero; assume that the tanker makes fixed straight level flight, a pitch angle thereof maintains at a trim state value, and roll and yaw angles remain at zero;  (see FIG. 29 and paragraph 357, 700-734 and FIG. 4  and 10b where the device can be maintained at theta degrees )

	
    PNG
    media_image4.png
    654
    700
    media_image4.png
    Greyscale

2} the mufti-wind disturbances hose-drogue stable control module comprises a hose-drogue model, (see paragraph 371) multi-wind disturbances models (atmospheric turbulence, receiver bow wave and tanker trailing vortex) and drogue position stability controller, wherein as shown in Fig. 2, the hose-drogue model comprises hose multi-rigid dynamics and kinematics, as well as drogue dynamics and kinematics; a hose-drogue assembly is fixed with the tanker, the hose-drogue model established is formed by a plurality of mass- concentrated links (a hose) and a drogue which is controllable; (see  the links and the drogue are vulnerable to multi-wind disturbances; the multi-wind disturbances models comprises an atmospheric turbulence model, a tanker trailing vortex model and a receiver bow wave model which establish a wind disturbance environment for probe-and-drogue autonomous aerial refueling docking stage, so as to enhance authenticity of a sirnulation system; wind speed components of three atmospheric disturbances in three directions are obtained by simulation”  (see paragraph 485-486; and 642-670)”. 
, and wind speed is superimposed;(see paragraph 642) a composite wind speed acts on a mass center of the hose and the drogue, thus affecting aerodynamic forces of the hose and the drogue, leading to a dramatic swing of the stable position of the hose and the drogue and difficulties in autonomous docking; “ (see paragraph 642-670)”

Rix is silent but Chan teaches “…the drogue position stability control comprises a drogue lateral position PID (Proportional Integral Derivative} controller, a vertical position PID controller,” (see col. 6, lines 1-49)  

    PNG
    media_image5.png
    776
    648
    media_image5.png
    Greyscale

Rix et al. discloses “…and a drogue actuator distribution, (see FIG. 19, blocks 1905-1950) wherein for reducing difficulties of autonomous docking” the drogue lateral position”,  (see paragraph 597-610) 
“…PID controller and the vertical position PID controller (see col. 6, lines 1-49)  
Rix et al. discloses “are designed according to the stable position of the drogue  to obtain desired active control forces along lateral and vertical directions; according to drogue aerodynamics, corresponding actuators of the drogue are used to generate actual active control forces, thereby reducing a swinging range of the drogue and reducing the difficulties of autonomous docking:  (see paragraph 220-307 and claim 1 and FIG. 19)
3) the enable and select module comprises visual enablement, visual navigation method selection and control selection, wherein the visual enablement activates the bionic visual navigation system, obtains images in virtual reality (VR) simulation and performs visual navigation processing; the visual navigation method selection is firstly provided, comprising VR visual simulation, eagle-eye marker detection, and judging whether all markers are detected, wherein drogue markers in an VR image are processed  (see FIG. 28-29 and paragraph 485-486 and 552, 575 and 727)

    PNG
    media_image6.png
    737
    820
    media_image6.png
    Greyscale

with the eagle-eye marker detection, (see element 2840 guided to 22 using icon 2850) according to whether all designed markers on the drogue are detected, (see 2810-2830) different close-range vision relative navigation methods are selected; the control selection determines whether to use a visual navigation signal according to calculated visual position differences between a probe and the drogue;  (see FIG. 28-29 and paragraph 485-486 and 720-727)

    PNG
    media_image7.png
    601
    887
    media_image7.png
    Greyscale

4} the close-range bionic vision relative navigation module comprises two situations of: the drogue is normally detected, and the drogue is far away or partially blocked; (see figure 28-29) according to a visual navigation method selection result, if the drogue is normally detected, then marker matching is performed, so as to perform accurate pose estimation, if the drogue is far away or partially blocked, thus the marker are not completely detected, then ellipse fitting is performed according to color information of the drogue, so as to perform pose estimation; and  (see paragraph 458-486 and 720-727 and FIG. 29 and 685-719)

    PNG
    media_image8.png
    652
    773
    media_image8.png
    Greyscale

5) the receiver relative position precise control module corn rises receiver altitude controller, lateral deviation controller and forward deviation controller, wherein the altitude controller uses the pitch angle control as an inner ring, and the forward deviation control uses the speed control as an inner ring; the lateral deviation control adopts a receiver straightened sideslip method, (see paragraph 597-601 and FIG. 24,  paragraph 458-486 and 720-727 and FIG. 29 and 685-719)and uses the roiling angle as an inner ring; relative position precise control is achieved by feeding back relative positions between the tanker and the receiver. (see paragraph 597, 220-307 where the drogue is steered and FIG. 29 to 30 according to the markers)’

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668